Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 15, 2017

The Court of Appeals hereby passes the following order:

A17A1069. RODERICK PHAON GALIMORE v. THE STATE

      Roderick Phaon Galimore filed a motion to modify his judgment of conviction,
claiming that, since incarceration, he has changed for the better, thus asking the
superior court to reduce his sentence to 20 years to serve 10. The superior court
denied Galimore’s motion, and Galimore filed this direct appeal.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009); see also Wright v. State, 277 Ga. 810, 811 (596 SE2d 587) (2004). Any appeal
from an order denying or dismissing such a motion must be dismissed. See Roberts
v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper, supra at 218 (2).
      A direct appeal may lie from an order denying or dismissing a motion to correct
a void sentence if the defendant raises a colorable claim that the sentence is void or
illegal. See Harper, supra at 217 (1), n. 1. “Motions to vacate a void sentence generally
are limited to claims that – even assuming the existence and validity of the conviction
for which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable penal
statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
When a sentence is within the statutory range of punishment, it is not void. Jones v.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004). Galimore does not contend that any
sentence imposed upon him falls outside of the applicable statutory range; his motion
(to modify his judgment of conviction) was based on his claim that he is now
reformed.
      Because Galimore may not attack his judgment of conviction in this manner and
because he has not asserted a colorable void-sentence claim, this appeal is hereby
DISMISSED.

                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/15/2017
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.

                                                                                       , Clerk.